DETAILED ACTION
1.	This communication is in response to the amendment filed on 4/15/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5-10 and 12-24 (renumbered as 1-22) are allowed.



Relevant documents
2.	The following documents are pertinent to the claimed invention but do not constitute prior art.
	A. US 9,286,475 Li et al. discloses enforcing security profiles within a multi-tenant database. Li further discloses using metadata to check user permissions before access and using joins to replace tables that the user cannot access. Li however does not disclose at least generating a column-oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is configured to maintain a respective single data type and is assigned metadata associated with the respective single data type; associating the first user account with a first set of permissions associated with the generated column-oriented data structure; and associating a second user account with a second set of permissions associated with the generated column-oriented data structure, wherein: the first set of permissions includes at least one additional permission with respect to the second set of permissions.

	B. US 8,543,566 Weissman et al. discloses determining tenant level access within a multi-tenant database. The determination is based on user permissions. Weissman however does not disclose: generating a column-oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is configured to maintain a respective single data type and is assigned metadata associated with the respective single data type; associating the first user account with a first set of permissions associated with the generated column-oriented data structure; and associating a second user account with a second set of permissions associated with the generated column-oriented data structure, wherein: the first set of permissions includes at least one additional permission with respect to the second set of permissions;

Reasons for allowance
3.	The prior art does not teach or fairly suggest generate/generating a column-oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is configured to maintain a respective single data type and is assigned metadata associated with the respective single data type; associating the first user account with a first set of permissions associated with the generated column-oriented data structure; and associating a second user account with a second set of permissions associated with the generated column-oriented data structure, wherein: the first set of permissions includes at least one additional permission with respect to the second set of permissions; the first set of permissions and the second set of permissions are based on a predetermined association with a type of user account; and both the first user account at least one of the first set of permissions and the second set of permissions is modified based on a data structure type of the generated column-oriented data structure.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 22, 2022